            Case 1:19-cv-03443-KBJ Document 48 Filed 09/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

 CEF Energia, B.V.

                               Petitioner,

                        v.

 The Italian Republic
                               Respondent.

                                                           Case No. 1:19-cv-03443-KBJ
 Greentech Energy Systems A/S (now known as
 Athena Investments A/S), Novenergia General
 Partner S.A. (acting as liquidator of
 Novenergia II Energy & Environment (SCA)
 SICAR) Novenergia II Italian Portfolio
                                Petitioners,

                        v.
 The Italian Republic
                               Respondent.

                     JOINT STATUS REPORT OF SEPTEMBER 2, 2020

       CEF Energia, B.V., Greentech Energy Systems A/S (now known as Athena Investments

A/S), Novenergia General Partner S.A. (acting as liquidator of Novenergia II Energy &

Environment (SCA) SICAR) Novenergia II Italian Portfolio (“Petitioners”) and the Italian

Republic (“Italy”) make this submission pursuant to the Court’s Order of July 23, 2020, instructing

the parties to “file a joint status report that provides an update to the Court on the ongoing set-

aside proceedings in the Svea Court, and that the parties shall continue to file such reports every

thirty days thereafter until the conclusion of the proceedings.” Dkt. No. 46.

       1.      Since the parties’ Joint Status Report of August 3, 2020 (Dkt. No. 47), there have

been no additional developments in either The Italian Republic v. CEF Energia B.V., Case No. T

4236-19 or The Italian Republic v. Athena Investments A/S (earlier Greentech Energy Systems
         Case 1:19-cv-03443-KBJ Document 48 Filed 09/02/20 Page 2 of 2




A/S), NovEnergia II Energy & Environment (SCA), and NovEnergia II Italian Portfolio SA, Case

No. T 3229-19.

Dated: New York, New York
       September 2, 2020
                                        Respectfully submitted,


                                                 /s/ James E. Berger
                                        James E. Berger (D.C. Bar No. 481408)
                                        Charlene C. Sun (D.C. Bar 1027854)
                                        KING & SPALDING LLP
                                        1185 Avenue of the Americas
                                        New York, NY 10036-4003
                                        Tel: (212) 556-2100
                                        Fax: (212) 556 -2222
                                        jberger@kslaw.com
                                        csun@kslaw.com

                                        Attorneys for Petitioners


                                                 /s/ Thomas E. Riley
                                        Thomas E. Riley (NY0163)
                                        HERBERT SMITH FREEHILLS
                                        NEW YORK LLP
                                        450 Lexington Avenue
                                        New York, NY 10017
                                        Tel: (917) 542-7600
                                        Fax: (917) 542-7601
                                        Thomas.Riley@hsf.com

                                                 /s/ Christian Leathley
                                        Christian Leathley (pro hac vice)
                                        Robert Dawes (pro hac vice)
                                        HERBERT SMITH FREEHILLS
                                        NEW YORK LLP
                                        450 Lexington Avenue
                                        New York, NY 10017
                                        Tel: (917) 542-7600
                                        Fax: (917) 542-7601
                                        Christian.Leathley@hsf.com
                                        Robert.Dawes@hsf.com

                                        Attorneys for Respondent



                                             2
